Poch, J. This claim arises out of a criminal offense which occurred on or about the 2nd day of April 1975. Claimant seeks compensation pursuant to the applicable provisions of the Crime Victims Compensation Act, hereinafter referred to as the Act. Ill. Rev. Stat., ch. 70, par. 71 et seq. The claim was filed on or about the 8th day of August 1975. Thereafter, based upon the Investigatory Report submitted by the Attorney General of the State of Illinois and the other documentary evidence, the Court rendered its opinion on or about the 28th day of September 1976. Claimant filed his objection to said opinion and requested a full hearing on the merits. The hearing was conducted by Commissioners Martin Ashman and Leo J. Spivak on the 11th day of August 1977, the 27th day of September 1978, and the 4th day of April 1979, at Chicago, Illinois. As a result of said hearing the following facts were established by a preponderance of the evidence: (1) Claimant did, on the night in question, invite one Onnie Mae Coffie to his house. During the evening, Claimant and Onnie Mae Coffie had an argument. In order to restrain her from leaving, Claimant produced a revolver — a struggle ensued and plaintiff was shot. The police were immediately called by said Onnie Mae Coffie. A full investigation was conducted by the police and State’s Attorney — the shooting was characterized as accidental and no charges of any kind were brought. (2) Under the foregoing circumstances, the preponderance of the evidence supports the findings of the Court heretofore entered on September 28,1976; namely, that no crime within the purview of the statute had occurred. Accordingly, it is hereby ordered that the prior order of this Court remain in full force and effect and the matter not be reopened.